


EXHIBIT 10.41


2013 Executive Annual Incentive Plan. For 2013, annual incentive awards will be
based upon the extent of achievement of target levels of performance relating to
corporate net income and corporate and business unit revenue. For awards to
Fortegra's Chief Executive Officer (“CEO”) and other corporate executive
officers, 50% of the award will be based upon the achievement of Fortegra's
total revenue target, to be paid in cash, and 50% of the award will be based
upon the achievement of Fortegra's earnings per share target, to be paid in
restricted stock. For awards to Fortegra's executive officers assigned to a
Fortegra business unit, 33.3% of the award will be based upon the achievement of
Fortegra's total revenue target, to be paid in cash, 33.3% of the award will be
based on the achievement of Fortegra's earnings per share target, to be paid in
restricted stock, and 33.3% of the award will be based upon the achievement of
the applicable business unit's total revenue target, to be paid in cash. Awards
of restricted stock will be made pursuant to the 2010 Omnibus Incentive Plan and
will vest 50% on each of March 1, 2014 and March 1, 2015.


For 2013, the annual incentive plan target award opportunities, as a percentage
of base salary, are 50% of base salary for Fortegra's CEO and the Presidents of
the Payment Protection and Motor Clubs divisions, and 37.5% of base salary for
each other executive officer. The Compensation Committee also set threshold and
maximum performance levels. In the event a threshold level of performance (or
95% of target) is achieved, the target award reduced by 50% will be paid. In the
event the maximum level of performance (or 110% of target) is achieved, the
target award increased by 25% will be paid.




